Exhibit 10.1

EXECUTION COPY

DISTRIBUTION AGREEMENT

BETWEEN

VERIZON COMMUNICATIONS INC.

AND

IDEARC INC.

DATED AS OF NOVEMBER 13, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page ARTICLE I DEFINITIONS

Section 1.1

  

General

   2

Section 1.2

  

Interpretation

   9

Section 1.3

  

References to Time

   10 ARTICLE II THE RESTRUCTURING

Section 2.1

  

Business Separation

   10

Section 2.2

  

Conveyancing and Assumption Agreements

   11

Section 2.3

  

Certain Resignations

   11

Section 2.4

  

Other Agreements

   11

Section 2.5

  

Transfers Not Effected Prior to the Distribution

   11

Section 2.6

  

Debt Exchange; Other Financing Arrangements

   12

Section 2.7

  

Financial Instruments

   13 ARTICLE III THE DISTRIBUTION

Section 3.1

  

Record Date and Distribution Date

   13

Section 3.2

  

Spinco Common Stock

   13

Section 3.3

  

The Agent

   14

Section 3.4

  

The Distribution

   14 ARTICLE IV NO REPRESENTATIONS OR WARRANTIES

Section 4.1

  

No Representations or Warranties

   14



--------------------------------------------------------------------------------

ARTICLE V SURVIVAL AND INDEMNIFICATION

Section 5.1

  

Termination of Covenants

   14

Section 5.2

  

Mutual Release

   14

Section 5.3

  

Indemnification

   15

Section 5.4

  

Procedures for Indemnification for Third-Party Claims

   16

Section 5.5

  

Reductions for Insurance Proceeds and Other Amounts

   18

Section 5.6

  

Contribution

   19

Section 5.7

  

Consequential Damages

   19

Section 5.8

  

Joint Defense and Cooperation

   19 ARTICLE VI CERTAIN ADDITIONAL COVENANTS

Section 6.1

  

Reasonable Best Efforts

   20

Section 6.2

  

Intercompany Agreements; Intercompany Accounts

   20

Section 6.3

  

Guarantee Obligations and Liens

   20

Section 6.4

  

Insurance

   21

Section 6.5

  

Use of Names

   23 ARTICLE VII ACCESS TO INFORMATION

Section 7.1

  

Provision of Corporate Records

   23

Section 7.2

  

Access to Information

   24

Section 7.3

  

Production of Witnesses

   25

Section 7.4

  

Retention of Records

   26

Section 7.5

  

Confidentiality

   26

Section 7.6

  

Cooperation with Respect to Government Reports and Filings

   26

Section 7.7

  

Tax Sharing Agreement

   27 ARTICLE VIII MISCELLANEOUS

Section 8.1

  

Complete Agreement

   27

Section 8.2

  

Expenses

   27

Section 8.3

  

Interpretation

   27

Section 8.4

  

Notices

   27

Section 8.5

  

Amendments; Waivers

   28

 

ii



--------------------------------------------------------------------------------

Section 8.6

  

Successors and Assigns; No Third-Party Beneficiaries

   28

Section 8.7

  

Counterparts

   28

Section 8.8

  

Headings

   28

Section 8.9

  

Severability

   28

Section 8.10

  

Further Assurances

   28

Section 8.11

  

Termination

   29

Section 8.12

  

Governing Law; Service of Process; Jurisdiction

   29

Section 8.13

  

Waiver of Jury Trial

   29

Section 8.14

  

Specific Performance

   29

 

iii



--------------------------------------------------------------------------------

DISTRIBUTION AGREEMENT

This DISTRIBUTION AGREEMENT (this “Agreement”), dated as of November 13, 2006,
between Verizon Communications Inc., a Delaware corporation (“Verizon”), and
Verizon Directories Disposition Corporation, a Delaware corporation and wholly
owned subsidiary of Verizon (“Spinco” and together with Verizon, the “Parties”).

RECITALS

WHEREAS, the Board of Directors of Verizon has determined that it is in the best
interests of Verizon and its stockholders to separate Verizon’s directory
publishing business, as more fully described in Spinco’s registration statement
on Form 10, from Verizon’s existing business on the terms and conditions set
forth herein;

WHEREAS, as of August 9, 2006 (i) Bell Atlantic Global Wireless Inc., a
wholly-owned subsidiary of Verizon, transferred its 89.5% interest in Idearc
Directories Sales – East Co. (f.k.a. Verizon Directories Sales – East Co.), a
wholly-owned subsidiary of Verizon (“Directories Sales - East”), to a newly
formed Delaware limited liability company and wholly-owned subsidiary of Bell
Atlantic Global Wireless, Inc. (“East LLC”), the membership interests of which
were then transferred to GTE Corporation, a direct subsidiary of Verizon
(“GTE”), in exchange for common stock of GTE of approximately equivalent value,
(ii) GTE contributed such interests in East LLC to Idearc Information Services
Inc. (f.k.a. Verizon Information Services Inc.), a direct subsidiary of GTE and
wholly-owned subsidiary of Verizon (“IIS”), (iii) IIS contributed such interests
in East LLC to Idearc Media Corp. (f.k.a. Verizon Directories Corp.), a direct,
wholly-owned subsidiary of IIS (“IMC”) and (iv) IMC contributed such interests
in East LLC to Idearc Directories Sales – West Inc. Corp. (f.k.a. Verizon
Directories Sales – West Inc. Corp.), a direct, wholly-owned subsidiary of IMC;

WHEREAS, on or prior to the Distribution Date (as defined herein), (i) each of
the entities listed on Schedule A will be converted into limited liability
companies; then (ii) IIS will distribute to GTE all of its assets, including the
outstanding common stock held by it of the entities listed on Schedule B and all
of its liabilities and all of IIS’s rights with respect to any debt owed to it
by Verizon Financial Services LLC (“Finance Sub”), other than the outstanding
common stock of IMC and License Application Corporation and any other Spinco
Assets (as defined herein) held by IIS and any Spinco Liabilities (as defined
herein) held by IIS; then (iii) IIS will contribute to IMC all of the
outstanding common stock of License Application Corporation, certain other
Spinco Assets and Spinco Liabilities; then (iv) IMC will agree to act as a
depositary for each entity listed on Schedule D and Finance Sub will, at the
direction of each such entity, pay to IMC, as depositary for such entity, the
amount which such entity is owed by Finance Sub in full satisfaction of all
obligations of Finance Sub to such entity; then (v) GTE will distribute all of
the equity of IIS to Verizon in exchange for a portion of Verizon’s stock in GTE
of



--------------------------------------------------------------------------------

approximately equivalent value; then (vi) Verizon will cause to be transferred
to Verizon or one or more of the Verizon Subsidiaries all of the Verizon Assets
(as defined herein) and Verizon Liabilities (as defined herein) not held by
Verizon or the Verizon Subsidiaries as of the date hereof (and Verizon or one or
more of the Verizon Subsidiaries will assume or cause to be assumed such Verizon
Liabilities); and then (vii) Verizon will contribute all of the equity of IIS
and any other Spinco Assets or Spinco Liabilities not held by Spinco or any
Spinco Subsidiary (as defined herein) to Spinco in exchange for (A) shares of
Spinco Common Stock (as defined herein), (B) notes and other debt obligations of
Spinco (the “Spinco Exchange Debt”) and (C) an amount of cash not to exceed
Verizon’s adjusted basis in the assets transferred to Spinco by Verizon (the
“Special Distribution”) (the transactions described in this clause (vii),
collectively, the “Contribution”, and the transactions described in this Recital
and the foregoing Recital, collectively, the “Preliminary Restructuring”);

WHEREAS, on the Distribution Date, Verizon will distribute (the “Distribution”)
all of the issued and outstanding shares of common stock, par value $0.01 per
share, of Spinco (“Spinco Common Stock”) to the holders as of the Record Date
(as defined herein) of the outstanding shares of common stock, par value $0.10
per share, of Verizon (“Verizon Common Stock”); and

WHEREAS, the Parties intend that the Contribution, together with the
Distribution and the Debt Exchange, qualifies as a reorganization under
Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the promises, covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 General. As used in this Agreement, the following terms shall have
the following meanings:

“Affiliate” means a Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with, a
specified Person. The term “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as applied to any
Person, means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other

 

2



--------------------------------------------------------------------------------

ownership interest, by contract or otherwise; provided, however, that for
purposes of this Agreement, from and after the Distribution Date, no member of
either Group shall be deemed an Affiliate of any member of the other Group.

“Agent” means the distribution agent to be appointed by Verizon to distribute
the shares of Spinco Common Stock pursuant to the Distribution.

“Agreement” has the meaning set forth in the Preamble.

“Asset” means any and all assets, properties and rights, wherever located,
whether real, personal or mixed, tangible or intangible, including the following
(in each case, whether or not recorded or reflected or required to be recorded
or reflected on the books and records or financial statements of any Person):
(i) notes, accounts and notes receivable (whether current or non-current),
certificates of deposit, banker’s acceptances, securities, certificates of
interest or participation in profit-sharing agreements, letters of credit and
performance and surety bonds, and all loans, advances or other extensions of
credit or capital contributions to any other Person; (ii) intangible property
rights; (iii) rights under leases (including Real Property Leases), contracts,
licenses, permits and business arrangements; (iv) Owned Real Property;
(v) Leased Real Property, fixtures, tools, dies and furniture; (vi) office
supplies, production supplies, spare parts, other miscellaneous supplies and
other tangible property of any kind; (vii) computers and other data processing
equipment and software; (viii) raw materials, work-in-process, finished goods,
consigned goods and other inventories; (ix) prepayments or prepaid expenses;
(x) claims, causes of action, rights of recovery and rights of setoff;
(xi) lists of customers, records pertaining to customers and accounts, personnel
records, and all accounting and other books, records, ledgers, files and
business records; (xii) advertising materials and other printed or written
materials; (xiii) goodwill as a going concern and other intangible properties;
and (xiv) employee contracts, including any rights thereunder to restrict an
employee from competing in certain respects. “Assets” shall not include any
asset relating to Taxes, which, except as expressly set forth herein, shall be
governed exclusively by the Tax Sharing Agreement or any asset relating to
benefit plans, programs, agreements, and arrangements, which shall be governed
exclusively by the Employee Benefits Agreement.

“Claims Administration” means the processing of claims made under the Policies,
including the reporting of claims to the insurance carrier, management and
defense of claims, and providing for appropriate releases upon settlement of
claims.

“Claims Made Policies” has the meaning set forth in Section 6.4(a).

“Code” has the meaning set forth in the Recitals.

“Commercial Agreements” means the Publishing Agreement, the Non-Competition
Agreement, the Branding Agreement, the Billing and Collection Agreement,

 

3



--------------------------------------------------------------------------------

the Listings License Agreement and the Intellectual Property Agreement, each of
which is to be entered into by one or more members of the Verizon Group and one
or members of the Spinco Group on or prior to the Distribution Date.

“Contribution” has the meaning set forth in the Recitals.

“Debt Exchange” has the meaning set forth in Section 2.6(a).

“Directories Sales - East” has the meaning set forth in the Recitals.

“Distribution” has the meaning set forth in the Recitals.

“Distribution Date” means the date and time that the Distribution shall become
effective.

“Exchange Act” means the Securities and Exchange Act of 1933, as amended,
together with the rules and regulations of the SEC promulgated thereunder.

“Employee Benefits Agreement” means the Employee Benefits Agreement to be
entered into between Verizon and Spinco, substantially in the form of Exhibit B
hereto.

“Finance Sub” has the meaning set forth in the Recitals.

“Financing Transactions” has the meaning set forth in Section 2.6(a).

“Governmental Authority” means any domestic, foreign, federal, territorial,
state or local government authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization, or any regulatory, administrative or other agency or
any political or other subdivision, department or branch of any of the foregoing
with competent jurisdiction.

“Group” means the Verizon Group or the Spinco Group, as the case may be.

“GTE” has the meaning set forth in the Recitals.

“Indemnifiable Losses” means all Losses, Liabilities, damages, claims, demands,
judgments or settlements of any nature or kind, including all costs and expenses
(legal, accounting or otherwise) that are reasonably incurred relating thereto,
suffered by an Indemnitee, including any costs or expenses of enforcing any
indemnity hereunder that are reasonably incurred and all Taxes resulting from
indemnification payments hereunder.

“Indemnifying Party” means a Person that is obligated under this Agreement to
provide indemnification.

 

4



--------------------------------------------------------------------------------

“Indemnitee” means a Person that may seek indemnification under this Agreement.

“Information” means all records, books, contracts, instruments, computer data
and other data and information.

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property.

“Liability or Liabilities” means all debts, liabilities and obligations whether
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising, and whether or not the
same would properly be reflected on a balance sheet. “Liabilities” shall not
include any liabilities for or in respect of Taxes, which, except as expressly
set forth herein, shall be governed solely by the Tax Sharing Agreement, or any
liabilities for or in respect of any benefit plans, programs, agreements, and
arrangements, which shall be governed exclusively by the Employee Benefits
Agreement.

“Litigation Matters” means all pending or threatened litigation, investigations,
claims or other legal matters that have been or may be asserted against, or
otherwise adversely affect, Verizon and/or Spinco (or members of either Group).

“Losses” means any damages, losses, charges, liabilities, claims, demands,
actions, suits, proceedings, payments, judgments, settlements, assessments,
deficiencies, Taxes, interest, penalties and costs and expenses (including
reasonable attorneys’ fees and reasonable out of pocket disbursements).

“Occurrence Basis Policies” has the meaning set forth in Section 6.4(a).

“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto that is owned.

“Parties” has the meaning set forth in the Preamble.

“Person” means a natural person, corporation, company, partnership, limited
partnership, limited liability company, or any other entity, including a
Governmental Authority.

“Policies” means all insurance policies, insurance contracts and claim
administration contracts of any kind of Verizon and its Subsidiaries (including
members of the Spinco Group) and their predecessors which were or are in effect
at any time at or prior to the Distribution Date, including primary, excess and
umbrella, commercial

 

5



--------------------------------------------------------------------------------

general liability, fiduciary liability, product liability, automobile, aircraft,
property and casualty, business interruption, directors and officers liability,
employment practices liability, workers’ compensation, crime, errors and
omissions, special accident, cargo and employee dishonesty insurance policies
and captive insurance company arrangements, together with all rights, benefits
and privileges thereunder, but not including any insurance policies, insurance
contracts or claim administration contracts subject to the provisions of the
Employee Benefits Agreement.

“Preliminary Restructuring” has the meaning set forth in the Recitals.

“Privileged Information” means with respect to either Group, Information
regarding a member of such Group, or any of its operations, Assets or
Liabilities (whether in documents or stored in any other form or known to its
employees or agents) that is or may be protected from disclosure pursuant to the
attorney-client privilege, the work product doctrine or another applicable
privilege, that a member of the other Group may come into possession of or
obtain access to pursuant to this Agreement or otherwise.

“Real Property Leases” means all leases, subleases, concessions and other
agreements (written or oral) pursuant to which any Leased Real Property is held,
including the right to all security deposits and other amounts and instruments
deposited thereunder.

“Record Date” means the close of business on the date to be determined by the
Board of Directors of Verizon as the record date for determining stockholders of
Verizon entitled to receive the Distribution.

“Registration Statement” means the Registration Statement on Form 10 to be filed
by the Company with the SEC to effect the registration under the Exchange Act of
the issuance of the shares of Spinco Common Stock.

“Representative” means, with respect to any Person, any of such Person’s
directors, managers or persons acting in a similar capacity, officers,
employees, agents, consultants, financial and other advisors, accountants,
attorneys and other representatives.

“SEC” means the U.S. Securities and Exchange Commission.

“Shared Contracts” means contractual arrangements between or among Verizon,
Spinco, their respective Affiliates and any other Person (other than the
contractual arrangements relating to the Contribution and the Distribution) that
(i) either (A) relate to the Verizon Business but relate primarily to the Spinco
Business or (B) relate solely to the Spinco Business, but, by their terms,
contain provisions relating to a member of the Verizon Group (collectively,
“Spinco Shared Contracts”), or (ii) either (A) relate to the Spinco Business but
relate primarily to the Verizon Business or (B) relate solely to the

 

6



--------------------------------------------------------------------------------

Verizon Business, but, by their terms, contain provisions relating to a member
of the Spinco Group (collectively, “Verizon Shared Contracts”).

“Shared Contracts Agreement” has the meaning set forth in Section 2.1(b).

“Special Distribution” has the meaning set forth in the Recitals.

“Spinco” has the meaning set forth in the Preamble.

“Spinco Assets” means collectively, (i) all of the right, title and interest of
Verizon and its Subsidiaries in all Assets that, in Verizon’s reasonable
determination, are primarily used or held for use in, or primarily relating to
or arising from, the Spinco Business, including those set forth on the Spinco
Pro Forma Balance Sheet and those acquired by Spinco, any Spinco Subsidiary,
Verizon or any Verizon Subsidiary after the date of the Spinco Pro Forma Balance
Sheet, (ii) the rights to use shared Assets as provided in Article II hereof,
(iii) all other Assets of Spinco and the Spinco Subsidiaries to the extent
specifically assigned to or retained by any member of the Spinco Group pursuant
to this Agreement or any other Transaction Agreement, (iv) the capital stock of
each Spinco Subsidiary, (v) all rights of Spinco under the Transaction
Agreements and the Commercial Agreements, and (vi) any additional Assets set
forth on Schedule 1.1(a).

“Spinco Business” means Verizon’s directory publishing business, internet yellow
pages business and other operations comprising what is referred to in Verizon’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2005 as the
Information Services Segment of Verizon, but excluding (i) any activities
incidental to any of the foregoing conducted by any Subsidiaries of Verizon that
are telephone operating companies, including directory assistance, the
collection of subscriber list and other information and the sale of “premium
listings”, (ii) any international operations included in such segment as of such
time and (iii) for the avoidance of doubt, all other businesses conducted by
Verizon and its Subsidiaries.

“Spinco Common Stock” has the meaning set forth in the Recitals.

“Spinco Exchange Debt” has the meaning set forth in the Recitals.

“Spinco Financial Instruments” means all credit facilities, guaranties,
commercial paper, interest rate swap agreements, foreign currency forward
exchange contracts, comfort letters, letters of credit and similar instruments
related to the Spinco Business under which any member of the Verizon Group has
any primary, secondary, contingent, joint, several or other Liability after the
Distribution Date.

“Spinco Group” means Spinco and the Spinco Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Spinco Indemnitees” means Spinco and each Affiliate of Spinco immediately after
the Distribution and each of their respective present and former Representatives
and each of the heirs, executors, successors and assigns of any of the
foregoing.

“Spinco Liabilities” means, collectively: (i) all Liabilities of Verizon or any
of its Subsidiaries (including Spinco and the Spinco Subsidiaries) that, in
Verizon’s reasonable determination, primarily relate to or arise from the Spinco
Business, including the Liabilities set forth on the Spinco Pro Forma Balance
Sheet or arising after the date thereof and the Liabilities of Spinco under the
Transaction Agreements and (ii) all Liabilities set forth on Schedule 1.1(b).

“Spinco Pro Forma Balance Sheet” means the pro forma combined balance sheet of
Spinco, including the notes thereto, as of September 30, 2006 as presented in
the Registration Statement mailed to the stockholders of Verizon before the
Distribution Date.

“Spinco Subsidiaries” means all direct and indirect Subsidiaries of Spinco
immediately after the Contribution.

“Subsidiary” means with respect to any Person, any entity whether incorporated
or unincorporated of which at least a majority of the securities or ownership
interests having by their terms voting power to elect a majority of the board of
directors or other persons performing similar functions is directly or
indirectly owned or controlled by such Person or by one or more of its
respective Subsidiaries.

“Taxes” means all federal, state, local or foreign net income, franchise, gross
income, sales, use, ad valorem, property, gross receipts, license, capital
stock, payroll, withholding, excise, severance, transfer, employment,
alternative or add-on minimum, stamp, occupation, premium, environmental or
windfall profits taxes, and other taxes, charges, fees, levies, imposts,
customs, duties, licenses or other assessments, together with any interest and
any penalties, additions to tax or additional amounts imposed by any taxing
authority.

“Tax Sharing Agreement” means the Tax Sharing Agreement to be entered into
between Verizon and Spinco, substantially in the form of Exhibit C hereto.

“Third-Party Claim” means any claim, suit, derivative suit, arbitration,
inquiry, proceeding or investigation by or before any court, any governmental or
other regulatory or administrative agency or commission or any arbitration
tribunal asserted by a Person who or which is neither a party hereto nor an
Affiliate of a party hereto.

“Transaction Agreements” means this Agreement, the Employee Benefits Agreement,
the Tax Sharing Agreement, the Shared Contracts Agreement and the Transition
Services Agreement.

 

8



--------------------------------------------------------------------------------

“Transition Services Agreement” means the Transition Services Agreement to be
entered into by and between Verizon and Spinco, substantially on the terms set
forth in Exhibit D hereto.

“Verizon” has the meaning set forth in the Preamble.

“Verizon Assets” means collectively: (i) all of the right, title and interest of
Verizon and its Subsidiaries in all Assets held by them other than the Spinco
Assets, (ii) all other Assets of Verizon and Verizon Subsidiaries to the extent
specifically assigned to or retained by any member of the Verizon Group pursuant
to this Agreement or any other Transaction Agreement, (iii) the capital stock of
each Verizon Subsidiary, (iv) all rights of Verizon under the Transaction
Agreements and the Commercial Agreements and (v) any additional Assets set forth
on Schedule 1.1(c).

“Verizon Business” means all of the businesses and operations conducted by
Verizon and the Verizon Subsidiaries (other than the Spinco Business) at any
time, whether prior to, on or after the Distribution Date.

“Verizon Common Stock” has the meaning set forth in the Recitals.

“Verizon Group” means Verizon and the Verizon Subsidiaries.

“Verizon Indemnitees” means Verizon, each Affiliate of Verizon immediately after
the Contribution and each of their respective present and former Representatives
and each of the heirs, executors, successors and assigns of any of the
foregoing.

“Verizon Liabilities” means collectively, (i) all Liabilities of Verizon or any
of the Verizon Subsidiaries, including the Liabilities of Verizon under the
Transaction Agreements, in each case, other than the Spinco Liabilities,
(ii) all Liabilities set forth on Schedule 1.1(d) and (iii) all expenses
allocated to Verizon on Schedule 8.2.

“Verizon Subsidiaries” means all direct and indirect Subsidiaries of Verizon
immediately after the Distribution Date.

“IIS” has the meaning set forth in the Recitals.

“IMC” has the meaning set forth in the Recitals.

Section 1.2 Interpretation. For all purposes of this Agreement: (i) the terms
defined in this Agreement include the plural as well as the singular; (ii) all
references in this Agreement to designated “Preamble”, “Recitals”, “Articles”,
“Sections” and other subdivisions are to the designated Preamble, Recitals,
Articles, Sections and other subdivisions of the body of this Agreement;
(iii) pronouns of either gender or neuter include, as appropriate, the other
pronoun forms; (iv) the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not

 

9



--------------------------------------------------------------------------------

to any particular Article, Section or other subdivision; (v) “or” is not
exclusive; (vi) “including” and “includes” shall be deemed to be followed by
“but not limited to” and “but is not limited to,” respectively; and (vii) any
definition of or reference to any statute shall be construed as referring also
to any rules and regulations promulgated thereunder.

Section 1.3 References to Time. All references in this Agreement to times of the
day shall be to New York City time.

ARTICLE II

THE RESTRUCTURING

Section 2.1 Business Separation.

(a) On or prior to the Distribution Date, Verizon shall cause the consummation
of the Preliminary Restructuring. In connection with the Prelimianry
Restructuring, Spinco shall assume or cause to be assumed, and thereafter timely
pay, perform and discharge, or cause to be paid, performed and discharged, all
of the Spinco Liabilities, regardless of whether arising from or alleged to
arise from the negligence, recklessness, strict liability, violation of law by
or of any member of the Spinco Group or any member of the Verizon Group or any
of their respective Representatives or Affiliates.

(b) If, in the case of any Shared Contract, an amendment resulting in such
Shared Contract inuring to the benefit of the Spinco Business or the Verizon
Business, as the case may be, cannot be obtained, or if Verizon determines that
such an attempted amendment thereof would be ineffective or would adversely
affect the rights of Verizon, in the case of any Verizon Shared Contract, or
Spinco, in the case of any Spinco Shared Contract, thereunder, Verizon and
Spinco will cooperate in negotiating a mutually agreeable arrangement with
respect to such Shared Contract (the “Shared Contracts Agreement”) under which
Verizon, in the case of any Verizon Shared Contract, and Spinco, in the case of
any Spinco Shared Contract, will obtain the benefits and assume the obligations
thereunder. Notwithstanding the foregoing, no action will be required of Verizon
or Spinco that would cause either of them to be in breach of any Shared Contract
or would otherwise harm Verizon’s or Spinco’s, as the case may be, relationship
with the counterparty to such contractual arrangement.

(c) From the date hereof until the Distribution Date, Verizon shall be entitled
to use, retain or otherwise dispose of all cash generated by the Spinco Business
and the Spinco Assets in accordance with the ordinary course operation of
Verizon’s cash management system.

 

10



--------------------------------------------------------------------------------

(d) Spinco has reviewed and is familiar with the Assets (i) included on the
Spinco Pro Forma Balance Sheet, (ii) held by the members of the Spinco Group and
used primarily by or in connection with the Spinco Business and (iii) set forth
on Schedule 1.1(a) and acknowledges and confirms that such Assets, together with
the assets and rights to be furnished to Spinco under the other Transaction
Agreements and the Commercial Agreements, constitute all of the Assets of
Verizon and its Subsidiaries primarily used or held for use in, or primarily
relating to or arising from, the Spinco Business as currently conducted and as
proposed to be conducted immediately following the Distribution. Spinco
acknowledges and agrees that there are additional Assets held by Verizon and its
Subsidiaries that are or have been used in connection with the Spinco Business
and confirms that such additional Assets have not been used primarily in the
Spinco Business and are not necessary for the operation of the Spinco Business
in all material respects as currently conducted and as proposed to be conducted
immediately following the Distribution, taking into the other Transaction
Agreements and the Commercial Agreements.

Section 2.2 Conveyancing and Assumption Agreements. In connection with the
transfer of the Spinco Assets and the assumption of the Spinco Liabilities
contemplated by this Article II, Verizon and Spinco shall execute, or cause to
be executed by the appropriate entities, conveyancing and assumption instruments
as Verizon may deem necessary or desirable.

Section 2.3 Certain Resignations. At or prior to the Distribution Date, Verizon
shall cause each employee and director of Verizon and its Subsidiaries who will
not be employed by Spinco or a Spinco Subsidiary after the Distribution Date to
resign, effective not later than the Distribution Date, from all boards of
directors or similar governing bodies of Spinco or any Spinco Subsidiary on
which they serve, and from all positions as officers of Spinco or any Spinco
Subsidiary in which they serve. At or prior to the Distribution Date, Spinco
shall cause each employee and director of Spinco and its Subsidiaries who will
not be employed by Verizon or a Verizon Subsidiary after the Distribution Date
to resign, effective not later than the Distribution Date, from all boards of
directors or similar governing bodies of Verizon or any Verizon Subsidiary on
which they serve, and from all positions as officers of Verizon or any Verizon
Subsidiary in which they serve.

Section 2.4 Other Agreements. Each of Verizon and Spinco shall, on or prior to
the Distribution Date, enter into, or cause the appropriate members of the Group
of which it is a member to enter into, the other Transaction Agreements and the
Commercial Agreements.

Section 2.5 Transfers Not Effected Prior to the Distribution. To the extent
Verizon reasonably determines that any transfers of Assets or Liabilities
contemplated by this Article II shall not have been consummated on or prior to
the Distribution Date, the parties shall cooperate and use commercially
reasonable efforts to effect the transfer of

 

11



--------------------------------------------------------------------------------

such Assets and such Liabilities as promptly following the Distribution Date as
shall be practicable. Nothing herein shall be deemed to require the transfer of
any Assets or the assumption of any Liabilities which by their terms or
operation of law cannot be transferred or assumed until such time as all legal
impediments to such transfer or assumption have been removed. As and when any
such Asset becomes transferable or such Liability can be assumed, such transfer
or assumption automatically and without any further action shall be effected
forthwith. Subject to the foregoing, the Parties agree that each Party shall be
deemed to have, as of the Distribution Date (or such earlier time as any such
Asset may have been assigned or Liability assumed), acquired complete and sole
beneficial ownership over all of the Assets, together with all rights, powers
and privileges incident thereto, and shall be deemed to have assumed in
accordance with the terms of this Agreement all of the Liabilities, and all
duties, obligations and responsibilities incident thereto, which such party
acquires or assumes pursuant to the terms of this Agreement.

Section 2.6 Debt Exchange; Other Financing Arrangements.

(a) Prior to the Distribution Date, each of Verizon and Spinco shall enter into
all necessary or appropriate arrangements, and cooperate with each other,
regarding (i) the exchange by Verizon of the Spinco Exchange Debt for certain
debt obligations of Verizon (the “Debt Exchange”), (ii) the entering into and
borrowing under one or more loan agreements and related agreements for the
purpose of funding a portion of the Special Distribution and (iii) the entering
into a revolving credit facility and related agreements for use by Spinco after
the Distribution in connection with meeting its working capital requirements
(the transactions described in clauses (i)-(iii), collectively, the “Financing
Transactions”). Without limiting the generality of the foregoing, Spinco shall,
as and when necessary or appropriate prior to and after the Distribution Date,
(A) provide all information reasonably requested by any underwriters or
financial or other advisers engaged in connection with the Financing
Transactions, (B) participate in due diligence sessions, syndication meetings,
drafting sessions, management presentations, road show presentations and
meetings with ratings agencies, (C) assist in the preparation of and execute
and/or deliver, customary underwriting placement, credit, purchase,
indemnification, registration rights and other definitive financing agreements
and execute and deliver in a timely manner such other certificates and
documents, including, without limitation, solvency certificates, comfort
letters, consents, pledge and security documents and perfection certificates, as
may be reasonably required in connection with the foregoing and (D) prepare such
audited and unaudited financial statements (including those required by the
SEC), offering, private placement and syndication memoranda, prospectuses and
similar documents, and providing such financial and other information, necessary
for the consummation of such financing within the time periods required by such
agreements.

 

12



--------------------------------------------------------------------------------

(b) In connection with the Contribution, (i) Spinco will distribute to Verizon
an aggregate amount of cash equal to $2.5 billion consisting of (A) proceeds
from borrowings under the arrangements referred to in clause (ii) of
Section 2.6(a) and (B) cash received by Spinco from IIS simultaneously with the
contribution of IIS to Spinco, which cash was received by IIS in a distribution
from IMC consisting of cash on hand at IMC in excess of $100 million, and
(ii) Spinco will issue the Spinco Exchange Debt to Verizon, which Verizon
intends to exchange for outstanding Verizon debt obligations. The principal
amount of the Spinco Exchange Debt will be an amount as set forth on Schedule
2.6(b).

(c) Notwithstanding the provisions of Sections 2.6(a) and 2.6(b), the amount of
borrowings set forth in the first sentence of Section 2.6(b) and the amount of
indebtedness set forth in Schedule 2.6(b) are approximations based on facts and
circumstances existing on the date hereof and may be changed by Verizon prior to
the Distribution Date.

Section 2.7 Financial Instruments.

(a) Spinco will, at its expense, take or cause to be taken all actions, and
enter into (or cause the Spinco Subsidiaries to enter into) such agreements and
arrangements, as shall be reasonably necessary to effect the release of and
substitution for each member of the Verizon Group, as of the Distribution Date,
from all primary, secondary, contingent, joint, several and other Liabilities in
respect of Spinco Financial Instruments to the extent related to the Spinco
Group or the Spinco Business (it being understood that all such Liabilities in
respect of Spinco Financial Instruments are Spinco Liabilities).

(b) Spinco’s obligations under this Section 2.7 will continue to be applicable
to all Spinco Financial Instruments identified at any time by Verizon or Spinco,
whether before, at or after the Distribution Date.

ARTICLE III

THE DISTRIBUTION

Section 3.1 Record Date and Distribution Date. The Board of Directors of
Verizon, consistent with Delaware law, shall establish the Record Date and the
Distribution Date and any necessary or appropriate procedures in connection with
the Distribution.

Section 3.2 Spinco Common Stock. In connection with the Contribution, Spinco
shall issue to Verizon an aggregate number of shares of Spinco Common Stock to
be determined by Verizon prior to the Distribution Date.

 

13



--------------------------------------------------------------------------------

Section 3.3 The Agent. Prior to the Distribution Date, Verizon shall enter into
an agreement with the Agent providing for, among other things, the distribution
to the holders of Verizon Common Stock in accordance with this Article III of
the shares of Spinco Common Stock.

Section 3.4 The Distribution. On the Distribution Date, Verizon shall effect the
Distribution. In lieu of distributing fractional shares to its stockholders,
Verizon shall instruct the Agent, as agent for its stockholders, to aggregate
the fractional shares of Spinco Common Stock that would otherwise have been
delivered to Verizon’s stockholders, sell such whole shares in the open market
at then-prevailing trading prices on behalf of the holders who would otherwise
have received the fractional shares, and deliver the net proceeds of such sales
to such holders.

ARTICLE IV

NO REPRESENTATIONS OR WARRANTIES

Section 4.1 No Representations or Warranties. Except as expressly set forth
herein or in any other Transaction Agreement, Spinco and Verizon understand and
agree that no member of the Verizon Group is representing or warranting to
Spinco or any member of the Spinco Group in any way as to the Spinco Assets, the
Spinco Business or the Spinco Liabilities. Except as expressly set forth herein
or in any other Transaction Agreement, Verizon and Spinco understand and agree
that no member of the Spinco Group is representing or warranting to Verizon or
any member of the Verizon Group in any way as to the Verizon Assets, the Verizon
Business or the Verizon Liabilities.

ARTICLE V

SURVIVAL AND INDEMNIFICATION

Section 5.1 Termination of Covenants. The covenants contained in this Agreement
that are to be performed prior to the Distribution Date shall terminate upon the
Distribution, and thereafter neither Party shall have any right, claim or action
of any nature whatsoever for any failure of the other Party to perform any of
such covenants.

Section 5.2 Mutual Release. Effective as of the Distribution Date and except as
otherwise specifically set forth in the other Transaction Agreements or on
Schedule 5.2, each of Verizon, on behalf of itself and each of the Verizon
Subsidiaries, on the one hand, and Spinco, on behalf of itself and each of the
Spinco Subsidiaries, on the other hand, hereby releases and forever discharges
the other party and its Subsidiaries, and its and

 

14



--------------------------------------------------------------------------------

their respective officers, directors, managers or other persons acting in a
similar capacity, agents, record and beneficial security holders (including
trustees and beneficiaries of trusts holding such securities), advisors and
Representatives (in each case, in their respective capacities as such) and their
respective heirs, executors, administrators, successors and assigns, of and from
all debts, demands, actions, causes of action, suits, accounts, covenants,
contracts, agreements, damages, claims and other Liabilities whatsoever of every
name and nature, both in law and in equity, which the releasing party has or
ever had or ever will have, which exist or arise out of or relate to events,
circumstances or actions taken by such other party occurring or failing to occur
or any conditions existing at or prior to the Distribution Date whether or not
known on the Distribution Date, including in connection with the transactions
and all other activities to implement the Contribution and the Distribution;
provided, however, that the foregoing general release shall not apply to (i) any
obligations to pay for goods or services provided prior to the Distribution
Date, (ii) any Liabilities or other obligations (including Liabilities with
respect to payment, reimbursement, indemnification or contribution) under the
other Transaction Agreements or the Commercial Agreements or any contracts
contemplated thereby, or assumed, transferred, assigned, allocated or arising
under any of the other Transaction Agreements or the Commercial Agreements or
any contract contemplated thereby (including any Liability that the parties may
have with respect to payment, performance, reimbursement, indemnification or
contribution pursuant to any of the other Transaction Agreements or the
Commercial Agreements or any contract contemplated thereby for claims brought
against the Parties by third Persons or any Indemnitee), and the foregoing
release will not affect any Party’s right to enforce the other Transaction
Agreements or the Commercial Agreements or the contracts contemplated thereby in
accordance with their terms or (iii) any Liability the release of which would
result in the release of any Person other than a Person released pursuant to
this Section 5.2 (provided, that the Parties agree not to bring suit or permit
any of their Subsidiaries to bring suit against any such Person with respect to
any Liability to the extent such Person would be released with respect to such
Liability by this Section 5.2 but for this clause (ii)). Each of Spinco and
Verizon agrees, for itself and each member of its Group, not to make any claim
or demand or commence any action or assert any claim against any member of the
other Party’s Group with respect to the Liabilities released pursuant to this
Section 5.2.

Section 5.3 Indemnification.

(a) Except as specifically otherwise provided in the other Transaction
Agreements, Spinco shall indemnify, defend and hold harmless the Verizon
Indemnitees from and against all Indemnifiable Losses arising out of or due to
(i) the failure of any member of the Spinco Group to pay or satisfy any Spinco
Liabilities (including the Spinco Group’s Delayed Liabilities) or (ii) any
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading,

 

15



--------------------------------------------------------------------------------

in each case to the extent relating to the Spinco Group, contained in the
Registration Statement or any offering or information memorandum or any other
offering or marketing materials prepared in connection with the Financing
Transactions, including, without limitation, the distribution, sale, resale,
transfer or syndication of any of the Spinco Exchange Debt, or the obligations
or agreements related thereto.

(b) Except as specifically otherwise provided in the other Transaction
Agreements, Verizon shall indemnify, defend and hold harmless the Spinco
Indemnitees from and against all Indemnifiable Losses arising out of or due to
(i) the failure of any member of the Verizon Group to pay or satisfy any Verizon
Liabilities (including the Verizon Group’s Delayed Liabilities) or (ii) any
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case except to
the extent relating to the Spinco Group, contained in the Registration Statement
or any other offering or marketing materials prepared in connection with the
Financing Transactions, including, without limitation, the distribution, sale,
resale, transfer or syndication of any of the Spinco Exchange Debt, or the
obligations or agreements related thereto.

(c) Notwithstanding anything to the contrary set forth herein, indemnification
relating to any arrangements, including those governed by the Commercial
Agreements, between any member of the Verizon Group and any member of the Spinco
Group for the provision after the Distribution Date of goods and services shall
be governed by the terms of such arrangements and not by this Section or as
otherwise set forth in this Agreement and the other Transaction Agreements.

(d) Indemnification for matters subject to the Tax Sharing Agreement is governed
by the terms, provisions and procedures of the Tax Sharing Agreement and not by
this Article V.

Section 5.4 Procedures for Indemnification for Third-Party Claims.

(a) Verizon shall, and shall cause the other Verizon Indemnitees to, notify
Spinco in writing promptly after learning of any Third-Party Claim for which any
Verizon Indemnitee intends to seek indemnification from Spinco under this
Agreement. Spinco shall, and shall cause the other Spinco Indemnitees to, notify
Verizon in writing promptly after learning of any Third-Party Claim for which
any Spinco Indemnitee intends to seek indemnification from Verizon under this
Agreement. The failure of any Indemnitee to give such notice shall not relieve
any Indemnifying Party of its obligations under this Article V except to the
extent that such Indemnifying Party is actually prejudiced by such failure to
give notice. Such notice shall describe such Third-Party Claim in reasonable
detail considering the Information provided to the Indemnitee and shall indicate
the amount (estimated if necessary) of the Indemnifiable Loss that has been
claimed against or may be sustained by such Indemnitee.

 

16



--------------------------------------------------------------------------------

(b) Except as otherwise provided in paragraph (c) of this Section 5.3, an
Indemnifying Party may, by notice to the Indemnitee and to Verizon, if Spinco is
the Indemnifying Party, or to the Indemnitee and Spinco, if Verizon is the
Indemnifying Party, within thirty (30) days after receipt by such Indemnifying
Party of such Indemnitee’s notice of a Third-Party Claim, undertake (itself or
through another member of the Group of which the Indemnifying Party is a member)
the defense or settlement of such Third-Party Claim, at such Indemnifying
Party’s own expense and by counsel reasonably satisfactory to the Indemnitee. If
an Indemnifying Party undertakes the defense of any Third-Party Claim, such
Indemnifying Party shall control the investigation and defense or settlement
thereof, and the Indemnitee may not settle or compromise such Third-Party Claim
without the prior written consent of the Indemnifying Party, except that such
Indemnifying Party shall not (i) require any Indemnitee, without its prior
written consent, to take or refrain from taking any action in connection with
such Third-Party Claim, or make any public statement, which such Indemnitee
reasonably considers to be against its interests, or (ii) without the prior
written consent of the Indemnitee and of Verizon, if the Indemnitee is a Verizon
Indemnitee, or the Indemnitee and of Spinco, if the Indemnitee is a Spinco
Indemnitee, consent to any settlement that does not include as a part thereof an
unconditional release of the relevant Indemnitees from liability with respect to
such Third-Party Claim or that requires the Indemnitee or any of its
Representatives or Affiliates to make any payment that is not fully indemnified
under this Agreement or to be subject to any non-monetary remedy. Subject to the
Indemnifying Party’s control rights, as specified herein, the Indemnitees may
participate in such investigation and defense, at their own expense. Following
the provision of notices to the Indemnifying Party, until such time as an
Indemnifying Party has undertaken the defense of any Third-Party Claim as
provided herein, such Indemnitee shall control the investigation and defense or
settlement thereof, without prejudice to its right to seek indemnification
hereunder.

(c) If an Indemnitee reasonably determines that there may be legal defenses
available to it that are different from or in addition to those available to its
Indemnifying Party which make it inappropriate for the Indemnifying Party to
undertake the defense or settlement thereof, then such Indemnifying Party shall
not be entitled to undertake the defense or settlement of such Third-Party
Claim; and counsel for the Indemnifying Party shall be entitled to conduct the
defense of such Indemnifying Party and counsel for the Indemnitee (selected by
the Indemnitee) shall be entitled to conduct the defense of such Indemnitee, in
which case the reasonable fees, costs and expenses of such counsel for the
Indemnitee (but not more than one such counsel (in addition to local counsel, if
any) reasonably satisfactory to the Indemnifying Party) shall be paid by such
Indemnifying Party, it being understood that both such counsel shall cooperate
with each other to conduct the defense or settlement of such action as
efficiently as possible.

(d) In no event shall an Indemnifying Party be liable for the fees and expenses
of more than one counsel for all Indemnitees (in addition to local counsel and
its own

 

17



--------------------------------------------------------------------------------

counsel, if any) in connection with any one action, or separate but similar or
related actions, in the same jurisdiction arising out of the same general
allegations or circumstances; provided, however, (i) if the Indemnitees are
individuals, (ii) the claims for which they are seeking indemnification are
covered under the Indemnifying Party’s directors and officers liability policy,
and (iii) the Indemnifying Party’s insurance carrier has agreed to pay fees and
expenses for multiple counsel, then the Indemnifying Party shall pay such fees
and expenses.

(e) If the Indemnifying Party undertakes the defense or settlement of a
Third-Party Claim, the Indemnitee shall make available to the Indemnifying Party
and its counsel all information and documents reasonably available to it which
relate to such Third-Party Claim, and otherwise cooperate as may reasonably be
required in connection with the investigation, defense and settlement thereof,
subject to the terms and conditions of a mutually acceptable joint defense
agreement.

Section 5.5 Reductions for Insurance Proceeds and Other Amounts. The amount that
any Indemnifying Party is or may be required to pay to any Indemnitee pursuant
to this Article V shall be reduced (retroactively or prospectively) by (i) any
insurance proceeds or other amounts actually recovered from third parties by or
on behalf of such Indemnitee in respect of the related Indemnifiable Losses (net
of all costs of recovery, including deductibles, co-payments or other payment
obligations) and (ii) any tax benefit actually realized by the Indemnitee in
respect of the related Indemnifiable Losses. The existence of a claim by an
Indemnitee for insurance or against a third party in respect of any
Indemnifiable Loss or the availability of potential tax benefits shall not,
however, delay or reduce any payment pursuant to the indemnification provisions
contained herein and otherwise determined to be due and owing by an Indemnifying
Party. The Indemnifying Party shall make payment in full of such amount so
determined to be due and owing by it and, if, and to the extent that, there
exists a claim against any third party (other than an insurer) in respect of
such Indemnifiable Loss, the Indemnitee shall assign such claim against such
third party to the Indemnifying Party. Any tax benefit actually received by an
Indemnified Party shall be paid over to the Indemnifying Party to the extent
such tax benefit relates to an Indemnifiable Loss for which indemnification has
already been received. Notwithstanding any other provisions of this Agreement,
it is the intention of the Parties hereto that no insurer or any other third
party shall be (i) entitled to a benefit it would not be entitled to receive in
the absence of the foregoing indemnification provisions or (ii) relieved of the
responsibility to pay any claims for which it is obligated. If an Indemnitee
shall have received the payment required by this Agreement from an Indemnifying
Party in respect of any Indemnifiable Losses and shall subsequently actually
receive insurance proceeds, tax benefits or other amounts in respect of such
Indemnifiable Losses, then such Indemnitee shall hold such insurance proceeds in
trust for the benefit of such Indemnifying Party and shall promptly pay to such
Indemnifying Party a sum equal to the amount of such insurance proceeds, tax
benefits or other amounts actually received, up to the aggregate amount of any
payments received from such Indemnifying Party pursuant to this Agreement in
respect of such Indemnifiable Losses.

 

18



--------------------------------------------------------------------------------

Section 5.6 Contribution.

(a) If the indemnification provided for in this Article V is unavailable to, or
insufficient to hold harmless, any Indemnitee in respect of any Losses for which
indemnification is provided for herein, then the relevant Indemnifying Party
shall contribute to the Losses for which such indemnification is unavailable or
insufficient in such proportion as is appropriate to reflect the relative fault
of such Indemnifying Party and such Indemnitee in connection with the
circumstances which resulted in such Losses as well as any other relevant
equitable considerations.

(b) The relative fault of Verizon and Spinco shall be determined by reference
to, among other things, the Parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission
and, in the case of any Losses arising out of or due to any of the matters
described in Section 5.3(a)(ii) or Section 5.3(b)(ii), whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by Verizon or by
Spinco.

(c) Verizon and Spinco agree that it would not be just and equitable if
contribution pursuant to this Section 5.6 were determined by any method of
allocation which does not take account of the equitable considerations referred
to in Section 5.6(b). The aggregate amount of losses, liabilities, claims,
damages and expenses incurred by an Indemnitee and referred to in Section 5.3(a)
shall be deemed to include any legal or other expenses reasonably incurred by
such Indemnitee in investigating, preparing or defending against any litigation,
or any investigation or proceeding by any governmental agency or body, commenced
or threatened, or any claim whatsoever based upon any such untrue or alleged
untrue statement or omission or alleged omission.

Section 5.7 Consequential Damages. In no event shall an Indemnifying Party be
liable for any Indemnitee’s special, punitive, exemplary, incidental,
consequential or indirect damages, or lost profits, whether based on contract,
tort, strict liability, other law or otherwise.

Section 5.8 Joint Defense and Cooperation. With respect to any Third Party Claim
in which both Verizon and Spinco are, or reasonably may be expected to be, named
as parties, or that otherwise implicates both Verizon and Spinco to a material
degree, the Parties shall reasonably cooperate with respect to such Third Party
Claim and maintain a joint defense in a manner that will preserve applicable
privileges.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN ADDITIONAL COVENANTS

Section 6.1 Reasonable Best Efforts. In addition to the actions specifically
provided for elsewhere in this Agreement, each of the Parties shall use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things reasonably necessary, proper or advisable under
applicable laws, regulations and agreements to consummate and make effective the
transactions contemplated by this Agreement, the other Transaction Agreements
and the Commercial Agreements. Without limiting the foregoing, each Party shall
cooperate with the other Party, and execute and deliver, or use its reasonable
best efforts to cause to be executed and delivered, all instruments, and to make
all filings with, and to obtain all consents, approvals or authorizations of,
any Governmental Authority or any other Person under any contract, permit,
license, agreement, indenture or other instrument, and take all such other
actions as such Party may reasonably be requested to take by any other Party
from time to time, consistent with the terms of this Agreement and the other
Transaction Agreements, in order to effectuate the provisions and purposes of
this Agreement and the other Transaction Agreements.

Section 6.2 Intercompany Agreements; Intercompany Accounts. Except as set forth
on Schedule 6.2 or provided herein or in the other Transaction Agreements or the
Commercial Agreements, all material contracts, licenses, agreements, commitments
and other arrangements, formal and informal, between any member of the Verizon
Group, on the one hand, and any member of the Spinco Group, on the other hand,
in existence prior to the Distribution Date, other than any such arrangements
that are on terms consistent with those offered by any member of the Verizon
Group or any member of the Spinco Group, as the case may be, to third parties,
shall terminate as of the close of business on the day prior to the Distribution
Date. No such terminated contract, license, agreement, commitment or other
arrangement (including any provision thereof that purports to survive
termination) shall be of any further force or effect after the Distribution Date
and all parties thereto shall be released from all obligations thereunder. From
and after the Distribution Date, no member of either Group shall have any rights
under any such contract, license, agreement, commitment or arrangement with any
member of the other Group, except as specifically provided herein or in the
other Transaction Agreements or as may be agreed to at arms’ length after the
Distribution Date.

Section 6.3 Guarantee Obligations and Liens.

(a) Verizon and Spinco shall cooperate, and shall cause their respective Groups
to cooperate and use their respective reasonable best efforts to: (x) terminate,
or to cause a member of the Spinco Group to be substituted in all respects for
any member of the Verizon Group in respect of, all obligations of any member of
the Verizon Group

 

20



--------------------------------------------------------------------------------

under any Spinco Liabilities for which such member of the Verizon Group may be
liable, as guarantor, original tenant, primary obligor or otherwise, and
(y) terminate, or to cause Spinco Assets to be substituted in all respects for
any Verizon Assets in respect of, any liens or encumbrances on Verizon Assets
which are securing any Spinco Liabilities. If such a termination or substitution
is not effected by the Distribution Date: (i) Spinco shall indemnify and hold
harmless the Verizon Indemnitees for any Indemnifiable Loss arising from or
relating thereto and (ii) without the prior written consent of Verizon, from and
after the Distribution Date, Spinco shall not, and shall not permit any member
of the Spinco Group to, renew or extend the term of, increase its obligations
under, or transfer to a third party, any loan, lease, contract or other
obligation for which a member of the Verizon Group is or may be liable or for
which any Verizon Asset is or may be encumbered unless all obligations of the
Verizon Group and all liens and encumbrances on any Verizon Asset with respect
thereto are thereupon terminated by documentation reasonably satisfactory in
form and substance to Verizon

(b) Verizon and Spinco shall cooperate, and shall cause their respective Groups
to cooperate and use their respective reasonable best efforts to: (x) terminate,
or to cause a member of the Verizon Group to be substituted in all respects for
any member of Spinco Group in respect of, all obligations of any member of the
Spinco Group under any Verizon Liabilities for which such member of the Spinco
Group may be liable, as guarantor, original tenant, primary obligor or
otherwise, and (y) terminate, or to cause Verizon Assets to be substituted in
all respects for any Spinco Assets in respect of, any liens or encumbrances on
Spinco Assets which are securing any Verizon Liabilities. If such a termination
or substitution is not effected by the Distribution Date: (i) Verizon shall
indemnify and hold harmless the Spinco Indemnitees for any Indemnifiable Loss
arising from or relating thereto, and (ii) without the prior written consent of
Spinco, from and after the Distribution Date, Verizon shall not, and shall not
permit any member of the Verizon Group to, renew or extend the term of, increase
its obligations under, or transfer to a third party, any loan, lease, contract
or other obligation for which a member of the Spinco Group is or may be liable
or for which any Spinco Asset is or may be encumbered unless all obligations of
the Spinco Group and all liens and encumbrances on any Spinco Asset with respect
thereto are thereupon terminated by documentation reasonably satisfactory in
form and substance to Spinco.

Section 6.4 Insurance

(a) Rights Under Policies. Notwithstanding any other provision of this
Agreement, from and after the Distribution Date, Spinco and the Spinco
Subsidiaries will have no rights with respect to any Policies, except that
(i) Spinco may assert claims, and Verizon will use its reasonable best efforts
to assist Spinco in asserting claims, for any loss, liability or damage with
respect to the Spinco Assets or Spinco Liabilities under Policies with
third-party insurers which are “occurrence basis” insurance policies
(“Occurrence Basis Policies”) arising out of insured incidents occurring from
the date

 

21



--------------------------------------------------------------------------------

coverage thereunder first commenced until the Distribution Date to the extent
that the terms and conditions of any such Occurrence Basis Policies and
agreements relating thereto so allow and (ii) Spinco may continue to prosecute,
and Verizon will use reasonable best efforts to assist Spinco to continue to
prosecute, claims with respect to Spinco Assets or Spinco Liabilities properly
asserted with an insurer prior to the Distribution Date under Policies with
third-party insurers under insurance policies written on a “claims made” basis
(“Claims Made Policies”), providing that such claims arise out of wrongful acts
alleged to have occurred from the date coverage thereunder first commenced until
the Distribution Date to the extent that the terms and conditions of any such
Claims Made Policies and agreements relating thereto permit Verizon to provide
such assistance to Spinco. Should Verizon provide such assistance to Spinco as
contemplated above; (A) all of Verizon’s and each Verizon Subsidiary’s
reasonable out-of-pocket costs and expenses incurred in connection with the
foregoing must be promptly paid by Spinco, (B) Verizon and the Verizon
Subsidiaries may, with thirty (30) days prior notice, without liability or
obligation to Spinco or any Spinco Subsidiary, amend, commute, terminate,
buy-out, extinguish liability under or otherwise modify any Occurrence Basis
Policies or Claims Made Policies (and such claims shall be subject to any such
amendments, commutations, terminations, buy-outs, extinguishments and
modifications), and (C) any such claim will be subject to all of the terms and
conditions of the applicable Policy.

(b) Administration. From and after the Distribution Date:

(i) Verizon or a Verizon Subsidiary, as appropriate, will be responsible for the
Claims Administration with respect to claims of Verizon and the Verizon
Subsidiaries under the Policies; and

(ii) Spinco or a Spinco Subsidiary, as appropriate, will be responsible for the
Claims Administration with respect to claims of Spinco and the Spinco
Subsidiaries under the Policies.

(c) Nothing in this Section 6.4 will be construed to limit or otherwise alter in
any way the indemnity obligations of the Parties, including those created by
this Agreement, by operation of law or otherwise.

(d) This Agreement is not intended as an attempted assignment of any policy of
insurance or as a contract of insurance and shall not be construed to waive any
right or remedy of any member of the Verizon Group in respect of any insurance
policy or any other contract or policy of insurance.

 

22



--------------------------------------------------------------------------------

Section 6.5 Use of Names.

(a) Except as otherwise provided in any of the other Transaction Agreements or
the Commercial Agreements, (i) any material showing any affiliation or
connection of Verizon or any member of the Verizon Group with Spinco or any
member of the Spinco Group shall not be used by Verizon or any member of the
Verizon Group after the Distribution Date and (ii) on and after the Distribution
Date, neither Verizon nor any Verizon Subsidiary shall represent to third
parties that any of them is affiliated or connected with Spinco or any member of
the Spinco Group. The restrictions contained in this Section 6.5(a) shall not
apply to filings, reports and other documents required by applicable law or
regulations of securities exchanges to be filed and/or made publicly available.

(b) Except as otherwise provided in any of the other Transaction Agreements or
the Commercial Agreements, (i) any material showing any affiliation of Spinco or
any member of the Spinco Group with Verizon or any member of the Verizon Group
shall not be used by Spinco or any member of the Spinco Group after the
Distribution Date and (ii) on and after the Distribution Date, neither Spinco
nor any Subsidiary of Spinco shall represent to third parties that any of them
is affiliated with Verizon or any member of the Verizon Group. The restrictions
contained in this Section 6.5(b) shall not apply to filings, reports and other
documents required by applicable law or regulations of securities exchanges to
be filed and/or made publicly available.

ARTICLE VII

ACCESS TO INFORMATION

Section 7.1 Provision of Corporate Records. Prior to or as promptly as
practicable after the Distribution Date, Verizon shall deliver or make available
to Spinco all corporate books and records of the Spinco Group in its possession
and complete and accurate copies of all relevant portions of all corporate books
and records of the Verizon Group relating directly and primarily to the Spinco
Assets, the Spinco Business, or the Spinco Liabilities, including, in each case,
all active agreements, active litigation files, government filings and returns
or reports relating to Taxes for all open periods. Subject to Section 7.5,
Verizon may retain complete and accurate copies of such books and records. From
and after the Distribution Date, all such books, records and copies shall be the
property of Spinco. Prior to or as promptly as practicable after the
Distribution Date, Spinco shall deliver or make available to Verizon, all
corporate books and records of the Verizon Group in its possession and complete
and accurate copies of all relevant portions of all corporate books and records
of the Spinco Group relating directly and primarily to the Verizon Assets, the
Verizon Business, or the Verizon Liabilities, including, in each case, all
active agreements, active litigation files, government filings and returns or

 

23



--------------------------------------------------------------------------------

reports relating to Taxes for all open periods. Subject to Section 7.5, Spinco
may retain complete and accurate copies of such books and records. From and
after the Distribution Date, all such books, records and copies shall be the
property of Verizon. The costs and expenses incurred in the provision of records
or other information to a party shall be paid for by the receiving party.

Section 7.2 Access to Information. From and after the Distribution Date until
the fifth anniversary of the Distribution Date, except in the case of an
adversarial action, each of Verizon and Spinco shall afford to the other and to
the other’s Representatives reasonable access and duplicating rights during
normal business hours to all Information within the possession or control of
such Party’s Group relating to the other Party’s Group’s pre-Distribution
business, Assets or Liabilities or relating to or arising in connection with the
relationship between the Groups on or prior to the Distribution Date, insofar as
such access is reasonably required for audit, accounting, regulatory, claims,
litigation and tax purposes, as well as for purposes of fulfilling disclosure
and reporting obligations and its obligations under this Agreement.

In furtherance of the foregoing:

(a) Each party hereto acknowledges that: (i) each of Verizon and Spinco (and the
members of the Verizon Group and the Spinco Group, respectively) has or may
obtain Privileged Information; (ii) there are and/or may be a number of
Litigation Matters affecting each or both of Verizon and Spinco; (iii) both
Verizon and Spinco have a common legal interest in Litigation Matters, in the
Privileged Information and in the preservation of the confidential status of the
Privileged Information, in each case relating to the pre-Distribution business
of the Verizon Group or the Spinco Group or relating to or arising in connection
with the relationship between the Groups on or prior to the Distribution Date;
and (iv) both Verizon and Spinco intend that the transactions contemplated
hereby and the other Transaction Agreements and any transfer of Privileged
Information in connection therewith shall not operate as a waiver of any
potentially applicable privilege.

(b) Each of Verizon and Spinco agrees, on behalf of itself and each member of
the Group of which it is a member, not to disclose or otherwise waive any
privilege attaching to any Privileged Information relating to the
pre-Distribution business of the other Group or relating to or arising in
connection with the relationship between the Groups on or prior to the
Distribution Date, without providing prompt written notice to and obtaining the
prior written consent of the other, which consent shall not be unreasonably
withheld, conditioned or delayed and shall not be withheld, conditioned or
delayed if the other Party certifies that such disclosure is to be made in
response to a likely threat of suspension or debarment or similar action;
provided, however, that Verizon and

 

24



--------------------------------------------------------------------------------

Spinco shall not be required to give any such notice or obtain any such consent
and may make such disclosure or waiver with respect to Privileged Information if
such Privileged Information relates solely to the pre-Distribution business of
the Verizon Group in the case of Verizon or the Spinco Group in the case of
Spinco. In the event of a disagreement between any member of the Verizon Group
and any member of the Spinco Group concerning the reasonableness of withholding
such consent, no disclosure shall be made prior to a resolution of such
disagreement by a court of competent jurisdiction, provided that the limitations
in this sentence shall not apply in the case of disclosure required by law and
so certified as provided in the first sentence of this paragraph.

(c) Upon any member of the Verizon Group or any member of the Spinco Group
receiving any subpoena or other compulsory disclosure notice from a court, other
governmental agency or otherwise which requests disclosure of Privileged
Information, in each case relating to pre-Distribution business of the Spinco
Group or the Verizon Group, respectively, or relating to or arising in
connection with the relationship between the Groups on or prior to the
Distribution Date, the recipient of the notice shall as promptly as practicable
provide to the other Group (following the notice provisions set forth herein) a
copy of such notice, the intended response, and all materials or information
relating to the other Group that might be disclosed. In the event of a
disagreement as to the intended response or disclosure, unless and until the
disagreement is resolved as provided in paragraph (b) of this Section, the
Parties shall cooperate to assert all defenses to disclosure claimed by either
Party’s Group, and shall not disclose any disputed documents or information
until all legal defenses and claims of privilege have been finally determined,
except as otherwise required by a court order requiring such disclosure.

Section 7.3 Production of Witnesses. Subject to Section 7.2, after the
Distribution Date, each of Verizon and Spinco shall, and shall cause each member
of its respective Group to make available to Spinco or Verizon or any member of
the Spinco Group or of the Verizon Group, as the case may be, upon reasonable
prior written request, such Group’s directors, managers or other persons acting
in a similar capacity, officers, employees and agents as witnesses to the extent
that any such Person may reasonably be required in connection with any
Litigation Matters, administrative or other proceedings in which the requesting
party may from time to time be involved and relating to the pre-Distribution
business of the Verizon Group or the Spinco Group or relating to or in
connection with the relationship between the Groups on or prior to the
Distribution Date. The costs and expenses incurred in the provision of such
witnesses shall be paid by the Party requesting the availability of such
Persons.

 

25



--------------------------------------------------------------------------------

Section 7.4 Retention of Records. Except as otherwise agreed in writing, or as
otherwise provided in the other Transaction Agreements or in the Commercial
Agreements, each of Verizon and Spinco shall, and shall cause the members of the
Group of which it is a member to, retain all Information in such Party’s Group’s
possession or under its control, relating directly and primarily to the
pre-Distribution business, Assets or Liabilities of the other Party’s Group in
accordance with Verizon’s record retention policies, as they may be amended from
time to time by Verizon in its sole discretion. Verizon shall deliver a copy of
its record retention policies to Spinco on or prior to the Distribution Date and
shall promptly notify Spinco of any changes to such policies.

Section 7.5 Confidentiality. Subject to Section 7.2, which shall govern
Privileged Information, from and after the Distribution Date, each of Verizon
and Spinco shall hold, and shall use commercially reasonable efforts to cause
its Affiliates and Representatives to hold, in strict confidence all Information
concerning the other Party’s Group obtained by it or furnished to it by such
other Party’s Group pursuant to this Agreement or the other Transaction
Agreements and shall not release or disclose such Information to any other
Person, except its Affiliates and Representatives, who shall be advised of the
provisions of this Section 7.5, and each party shall be responsible for a breach
by any of its Affiliates or Representatives; provided, however, that any member
of the Verizon Group or the Spinco Group may disclose such Information to the
extent that (a) disclosure is compelled by judicial or administrative process
or, based on advice of such Person’s counsel, by other requirements of law or
regulation, or (b) such Party can show that such Information was (i) in the
public domain through no fault of such Person or (ii) lawfully acquired by such
Person from another source after the time that it was furnished to such Person
by the other Party’s Group, and not acquired from such source subject to any
confidentiality obligation on the part of such source known to the acquiror.
Notwithstanding the foregoing, each of Verizon and Spinco shall be deemed to
have satisfied its obligations under this Section 7.5 with respect to any
Information (other than Privileged Information) if it exercises the same care
with regard to such Information as it takes to preserve confidentiality for its
own similar Information.

Section 7.6 Cooperation with Respect to Government Reports and Filings. Verizon,
on behalf of itself and each member of the Verizon Group, agrees to provide any
member of the Spinco Group, and Spinco, on behalf of itself and each member of
the Spinco Group, agrees to provide any member of the Verizon Group, with such
cooperation and Information as may be reasonably requested by the other in
connection with the preparation or filing of any government report or other
government filing contemplated by this Agreement or in conducting any other
government proceeding relating to the pre-Distribution business of the Verizon
Group or the Spinco Group, Assets or Liabilities of either Group or relating to
or in connection with the relationship between the Groups on or prior to the
Distribution Date. Such cooperation and Information shall include promptly
forwarding copies of appropriate notices, forms and other communications
received from or sent to any government authority which relate to

 

26



--------------------------------------------------------------------------------

the Verizon Group, in the case of the Spinco Group, or the Spinco Group, in the
case of the Verizon Group. Each Party shall make its employees and facilities
available during normal business hours and on reasonable prior notice to provide
explanation of any documents or Information provided hereunder.

Section 7.7 Tax Sharing Agreement. None of the provisions of this Article VII
are intended to supersede any provision in the Tax Sharing Agreement with
respect to matters related to Taxes. In the event of any conflict between this
Agreement and the Tax Sharing Agreement, the Tax Sharing Agreement shall control
with respect to matters related to Taxes.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Complete Agreement. This Agreement, the Exhibits and Schedules
hereto, the other Transaction Agreements, the Commercial Agreements and other
documents referred to herein shall constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter. In the case of any conflict between the terms of this Agreement and the
terms of any other Transaction Agreement or Commercial Agreement, the terms of
such other Transaction Agreement or Commercial Agreement shall be applicable.

Section 8.2 Expenses. Except as set forth on Schedule 8.2, whether or not the
Distribution is consummated, the costs and expenses incurred by Verizon or
Spinco or their respective Subsidiaries in connection with this Agreement, the
Preliminary Restructuring contemplated hereby, the Distribution and the
Financing Transactions (other than the Debt Exchange) shall be paid by Spinco.

Section 8.3 Interpretation. The Parties each acknowledge that it has been
represented by counsel in connection with this Agreement. Accordingly, any rule
of law or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the Party that drafted it has no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.

Section 8.4 Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard

 

27



--------------------------------------------------------------------------------

overnight courier or when delivered by hand or (c) the expiration of five
business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the addresses shown on
Schedule 8.4 (or at such other addresses for a party as shall be specified by
like notice).

Section 8.5 Amendments; Waivers. Except as expressly provided herein, this
Agreement and any attached Exhibits and Schedules may be amended only by
agreement in writing of the Parties. No waiver of any provision nor consent to
any exception to the terms of this Agreement or any agreement contemplated
hereby shall be effective unless in writing and signed by both Parties and then
only to the specific purpose, extent and instance so provided. No failure on the
part of either Party to exercise or delay in exercising any right hereunder
shall be deemed a waiver thereof, nor shall any single or partial exercise
preclude any further or other exercise of such or any other right.

Section 8.6 Successors and Assigns; No Third-Party Beneficiaries. This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their successors and permitted assigns, but neither
this Agreement nor any of the rights, interests and obligations hereunder shall
be assigned by any party hereto without the prior written consent of the other
Party. Except for the provisions of Sections 5.3 and 5.4 relating to
indemnities, which are also for the benefit of the Indemnitees, this Agreement
is solely for the benefit of Verizon and Spinco and their respective
Subsidiaries and Affiliates and is not intended to confer upon any other Persons
any rights or remedies hereunder.

Section 8.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Section 8.8 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

Section 8.9 Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, to achieve the intent of the Parties. All other provisions of this
Agreement shall be deemed valid and enforceable to the extent possible.

Section 8.10 Further Assurances. After the Distribution Date, Verizon and Spinco
shall execute and deliver any deeds, bills of sale, assignments or assurances
and take and do any other actions and things to vest, perfect or confirm of
record or otherwise in Verizon or Spinco, as the case may be, any and all right,
title and interest in, to and under any of the rights, properties, assets or
liabilities transferred or to be transferred to Verizon or Spinco, as the case
may be, pursuant to this Agreement.

 

28



--------------------------------------------------------------------------------

Section 8.11 Termination. Notwithstanding any provision hereof, this Agreement
may be terminated and the Distribution abandoned at any time prior to the
Distribution Date by and in the sole discretion of the Board of Directors of
Verizon. In the event of such termination, no party hereto or to any other
Transaction Agreement or Commercial Agreement shall have any Liability to any
Person by reason of this Agreement or any other Transaction Agreement or
Commercial Agreement.

Section 8.12 Governing Law; Service of Process; Jurisdiction. This Agreement and
the legal relations between the parties hereto shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflict of laws rules thereof to the extent such rules would require the
application of the law of another jurisdiction. The state or federal courts
located within the City of New York shall have exclusive jurisdiction over any
and all disputes between the parties hereto, whether in law or equity, arising
out of or relating to this agreement and the agreements, instruments and
documents contemplated hereby and the parties consent to and agree to submit to
the exclusive jurisdiction of such courts. Each of the Parties hereby waives and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that (i) such Party is not personally subject to the
jurisdiction of such courts, (ii) such party and such Party’s property is immune
from any legal process issued by such courts or (iii) any litigation or other
proceeding commenced in such courts is brought in an inconvenient forum. The
Parties hereby agree that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 7.8, or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof and hereby waive any objections to service accomplished in the manner
herein provided.

Section 8.13 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 8.14 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that, after the Distribution,
the parties shall be entitled to specific performance of the terms hereof to the
extent such terms impose obligations that are to be performed after the
Distribution, in addition to any other remedy at law or in equity.

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

VERIZON COMMUNICATIONS INC. By:   /s/ John W. Diercksen   Name: John W.
Diercksen   Title: Executive Vice President

 

IDEARC INC. By:   /s/ Katherine J. Harless   Name: Katherine J. Harless   Title:
President